DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-5, 8, and 12-23 are currently pending.
All claims are rejected.

Response to Arguments
Applicant remarks on pages 9-14 that the prior arts of record do not teach an apparatus including a positioning laser built into an image intensifier as claimed. 
Applicant’s remarks have been fully considered and found to be persuasive.
However upon further consideration and searching, new grounds of rejections have been presented in view of newly found prior art Baldwin, D.D., US 20170095314, which teaches a laser guide or pointer on the head of an image intensifier of the C-arm is used to target placement of a sticker during surgery (paragraph 57).
Therefore, the claims stand rejected.

Withdrawn Rejections
Pursuant of Applicant’s amendments filed on 04/20/2022, the rejections made to claims 15-19 under 35 U.S.C. 101, have been withdrawn. 
Pursuant of Applicant's amendments filed on 04/20/2022, rejections made to claims 8 and 12-19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been withdrawn.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, 8, 15, 20, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Bernhardt, et al., US 20060262894, hereafter referred to as “Bernhardt”, in view of Seeley, et al., US 20030130576, hereafter referred to as “Seeley” and Baldwin, D.D., US 20170095314, hereafter referred to as “Baldwin”.

Regarding claim 1, Bernhardt teaches a medical imaging apparatus (see fig. 1) comprising: 
a) a Cone-Beam Computed Tomography (CBCT) imaging modality (see C-arm system 1 of fig. 1 and paragraphs 24-25 which indicate the use of X-ray beam fans by the element 20 and therefore teaching the cone beam CT) having an X-ray source (X-ray tube 4 of fig. 1) and an X-ray detector (X-ray detector 6 of fig. 1) configured to generate a series of image data for generation of a series of volumetric images, each image covering an anatomic area (see paragraph 12 and fig. 2 for the reconstruction of projection images); 
b) an auxiliary imaging modality (see camera 26 and projector 24 of fig. 1) configured to generate a series of auxiliary images (paragraph 26); and 
c) a processor (control computer 10 of fig. 1) having instructions to generate a global volumetric image based on the volumetric images and the auxiliary images (see paragraph 27 for the reconstruction of the corrected tomography images), and 
wherein the CBCT imaging modality C-arm system 1 of fig. 1 and the auxiliary imaging modality (see camera 26 and projector 24 of fig. 1) are housed in a C-arm device (see C-arm 2 of fig. 1 and paragraph 24 where the C-arm houses the X-ray tube 4, the X-ray detector 6 and the camera 26).
Bernhardt fails to teach wherein the C-arm is configured to automatically track a foreign body.
However, Seeley teaches an X-ray imaging machine of movable angulation (see system 10 of fig. 1 and paragraph 36 including a C-arm, paragraph 37) configured for automatic tracking of a surgical instrument (surgical tool or probe 40 of fig. 1 and paragraph 36) in paragraph 64, which indicates automatic tracking of the marker elements provided on the tracked surgical tool. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Bernhardt’s system, which includes a C-arm system that allows a patient to be x-rayed from different projection angles (paragraph 24 of Bernhardt) and used during interventions (see paragraph 4 of Bernhardt) for automatic tracking of a surgical instrument the way Seeley teaches to improve the speed of the operation. See paragraphs 6-7 of Seeley.
Bernhardt in view of Seeley fail to teach d) a positioning-laser built into an image intensifier, wherein the positioning laser and the image intensifier are housed in a C-arm. 
However, Baldwin teaches a radiation kit, including a C-arm (paragraph 57), the kit including d) a positioning-laser (laser 206 of figs. 6A-6D) built into an image intensifier, wherein the positioning laser and the image intensifier are housed in a C-arm (see figs. 6A-6D for the laser guide 206 and image intensifier which is shown to be a part of head 404 of a C-arm. Paragraph 57 further elaborates on this).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Bernhardt’s system, as modified by Seeley to include a positioning-laser built into an image intensifier, wherein the positioning laser and the image intensifier are housed in a C-arm, as taught by Baldwin to minimize or eliminate the use of fluoroscopy, in order to minimize radiation exposure (paragraph 8) by improved identification of the target site (paragraph 17).

Regarding claim 3, Bernhardt in view of Seeley and Baldwin teaches all the limitations of claim 1 above.
Bernhardt further teaches wherein the auxiliary imaging modality is an optical imaging modality configured to generate optical images (see paragraph 26 for the optical sensor).

Regarding claim 4, Bernhardt in view of Seeley and Baldwin teaches all the limitations of claim 1 above.
Bernhardt further teaches wherein the auxiliary imaging modality is a depth imaging modality (see paragraph 8 for the use of the optical sensor to generate surface data of the patient).

Regarding claim 8, Bernhardt in view of Seeley and Baldwin teaches all the limitations of claim 1 above.
Bernhardt teaches a method for generating an image comprising capturing an image using the medical imaging apparatus of claim 1, thereby generating an image (see paragraphs 26-27 for the method of using the system in fig. 1)

Regarding claim 15, Bernhardt in view of Seeley and Baldwin teaches all the limitations of claim 1 above.
Bernhardt further teaches a method for performing a medical procedure comprising capturing an image using the medical apparatus of claim 1, thereby performing a medical procedure (see the imaging of a patient in paragraph 24).

Regarding claim 20, Bernhardt in view of Seeley and Baldwin teaches all the limitations of claim 1 above.
Bernhardt further teaches a method of calibrating the medical apparatus of claim 1, comprising calibrating the auxiliary imaging modality to the CBCT imaging modality (see paragraph 15).

Regarding claim 22, Bernhardt in view of Seeley and Baldwin teaches all the limitations of claim 8 above.
 Bernhardt further teaches calibrating the auxiliary imaging modality to the CBCT imaging modality (See paragraph 15).

Regarding claim 23, Bernhardt in view of Seeley and Baldwin teaches all the limitations of claim 1.
Bernhardt in view of Seeley fail to wherein the positioning-laser is used to recover 3D depth scale.
However, Baldwin further teaches wherein the positioning-laser is used to recover 3D depth scale (see paragraphs 95-96 for the use of the laser beam 312 to recover the depth of needle insertion).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Bernhardt’s system as modified by Seeley to employ the positioning-laser of Baldwin to recover 3D depth scale as this would allow precise access of the desired space. See paragraph 5 of Baldwin. 

Claims 2, 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bernhardt in view of Seeley and Baldwin, as applied to claim 1 above, and further in view of Ma, et al., US 20170091940, hereafter referred to as “Ma”.

Regarding claim 2, Bernhardt in view of Seeley and Baldwin teaches all the limitations of claim 1 above.
Bernhardt further teaches wherein the processor (control computer 10 of fig. 1) is configured to perform an image registration process comprising co-registering the volumetric images and the auxiliary images (see paragraph 15 for the registration of the optical data and the projection images), 
Bernhardt in view of Seeley does not teach wherein co-registration includes stitching of non-overlapping volumetric images to generate the global volumetric image.
However, Ma teaches wherein co-registration includes stitching of non-overlapping volumetric images to generate the global volumetric image (see paragraph 30 for the aligning of the RGB-D sensor corner information and the CT imaging data such that a complete scan data is acquired of the patient).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Bernhardt’s system, as modified by Seeley and Baldwin, to use Ma’s alignment method in registering the two sets of data to improve the quality and accuracy of the acquired volume data. See paragraphs 24 and 31 of Ma. 

Regarding claim 5, Bernhardt in view of Seeley and Baldwin teaches all the limitations of claim 1 above.
Bernhardt fails to teach wherein the depth imaging modality is a red-green-blue depth RGB-D camera.
However, Ma teaches use of an RGB-D sensor along with a CT scanner for imaging a patient (see paragraph 24).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Bernhardt’s system, as modified by Seeley and Baldwin, to use an RGB-D camera as the optical sensor to improve the quality of the acquired volume data. See paragraph 24 of Ma. 

Regarding claim 12, Bernhardt in view of Seeley and Baldwin teaches all the limitations of claim 8 above.
Bernhardt fails to teach a medical robotic system comprising: 
a memory for receiving an image generated via the method according to claim 8; and 
a processor configured to control the medical robotic system based on the received image.
However, Ma teaches a medical robotic system comprising: 
a memory (system memory 1130 of fig. 11) for receiving an image generated via the method according to claim 8 (paragraph 42); and 
a processor (1120 of fig. 11) configured for at least semi-automatically controlling the medical robotic system based on the received image (see paragraphs 52-53).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Bernhardt, as modified by Seeley and Baldwin, to include the memory and processor of Ma to improve the quality of surgical operations. See paragraph 39 of Ma. 

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bernhardt in view of Seeley, Baldwin and Ma, as applied to claim 12 above, and further in view of Helm, et al., US 20120099697, hereafter referred to as “Helm”.

Regarding claim 13, Bernhardt in view of Seeley, Baldwin and Ma teaches all the limitations of claim 12 above. 
Bernhardt further teaches wherein the received image comprises image data for a target location in a patient anatomy (see figs. 2 and 3 and paragraph 24), and
Bernhardt in view of Seeley, Baldwin and Ma fails to teach wherein controlling the medical robotic system comprises delivering a therapeutic substance or device to the target location using the medical robotic system.
However, Helm teaches wherein controlling the medical robotic system comprises delivering a device to the target location using the medical robotic system (see paragraphs 25-25 for the delivery of an interventional instrument to a target location using the system in fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Bernhardt’s system as modified by Seeley, Baldwin and Ma for navigating an interventional instrument to a target site the way Helm teaches for improved patient outcomes. See paragraph 4 of Helm. 

Regarding claim 14, Bernhardt in view of Seeley, Baldwin and Ma teaches all the limitations of claim 12 above. Bernhardt further teaches wherein the received image comprises image data for a target location in a patient anatomy (see figs. 2 and 3 and paragraph 24).
Bernhardt in view of Seeley, Baldwin and Ma fail to teach wherein controlling the medical robotic system comprises applying a treatment modality to the target location using the medical robotic system.
However, Helm teaches wherein controlling the medical robotic system comprises applying a treatment modality to the target location using the medical robotic system (see paragraphs 25-25 for the delivery of an interventional instrument to a target location using the system in fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Bernhardt’s system as modified by Seeley, Baldwin and Ma, for navigating an interventional instrument to a target site the way Helm teaches for improved patient outcomes. See paragraph 4 of Helm. 

Claim 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bernhardt in view of Seeley, Baldwin and Helm.

Regarding claim 16, Bernhardt in view of Seeley and Baldwin teaches all the limitations of claim 15 above.
Bernhardt in view of Seeley and Baldwin does not teach wherein the medical procedure comprises removal or insertion of a foreign body.
However, Helm teaches wherein the medical procedure comprises removal or insertion of a foreign body (see paragraphs 25-25 for the delivery of an interventional instrument to a target location using the system in fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Bernhardt’s system, as modified by Seeley and Baldwin, for navigating an interventional instrument to a target site the way Helm teaches for improved patient outcomes. See paragraph 4 of Helm. 

Regarding claim 17, Bernhardt in view of Seeley, Baldwin and Helm teaches all the limitations of claim 16 above. 
Bernhardt fails to teach wherein the apparatus is configured to automatically track the foreign body.
However, Seeley teaches automatic tracking of a surgical instrument (40 of fig. 1) in paragraph 64. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Bernhardt’s system, as modified by Seeley, Baldwin and Helm, for automatic tracking of a surgical instrument the way Seeley teaches to improve the speed of the operation. See paragraphs 6-7 of Seeley. 

Regarding claim 18, Bernhardt in view of Seeley and Baldwin teaches all the limitations of claim 17 above. 
Bernhardt fails to teach wherein the foreign body is a medical instrument
Seeley further teaches wherein the foreign body is a medical instrument (see surgical instrument 40 of fig. 1 paragraph 36).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Bernhardt’s system, as modified by Seeley, Baldwin and Helm, for automatic tracking of a surgical instrument the way Seeley teaches to improve the speed of the operation. See paragraphs 6-7 of Seeley. 

Regarding claim 19, Bernhardt in view of Seeley, Baldwin and Helm teaches all the limitations of claim 16 above. 
Bernhardt fails to disclose that the foreign body is shrapnel.
However, Seeley teaches tracking the tip of the medical instrument within the body of the patient in paragraph 36 so while Seeley does not explicitly state that the foreign body is shrapnel, it would have been obvious to one of ordinary skill in the art at the time of the invention that the tracked object is a shrapnel within the body of the patient. See MPEP 2143(I)(A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Bernhardt’s system, as modified by Seeley and Helm, for tracking a shrapnel the way Seeley teaches to improve accuracy of diagnosis. See paragraphs 6-7. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Bernhardt in view Seeley and Baldwin, as applied to claim 1 above, and further in view of Uhlenbrock, et al., US 20160214255, hereafter referred to as “Uhlenbrock”.

Regarding claim 21, Bernhardt in view of Seeley and Baldwin teaches all the limitations of claim 20 above. 
Bernhardt in view of Seeley and Baldwin fails to teach wherein the calibrating utilizes Fast Point Feature Histogram descriptors and an Iterative Closest Point algorithm.
However, Uhlenbrock teaches a method of calibrating articulable end effector of a robotic arm (see abstract) including computation of fast point feature histogram features and using iterative closest point routine (see paragraphs 24 and 38). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Bernhardt’s system, as modified by Seeley and Baldwin, to use fast point feature histogram features and using iterative closest point routine in its calibration the way Uhlenbrock teaches for improve accuracy. See paragraph 25 of Uhlenbrock. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603.  The examiner can normally be reached on Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FAROUK A BRUCE/Examiner, Art Unit 3793                               
                                                                 

/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793